DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 15, and 18 are allowable. The restriction requirement species A-C and D-I, as set forth in the Office action mailed on November 10, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claim 1 not found or suggested is a clamp located at the handle assembly and mechanically connected to said control 
The subject matter of independent claim 15 not found or suggested is clamp located within the housing and mechanically connected to the control device, wherein movement of said control device is configured to move said clamp between an unclamped position where said clamp disengages said tubular member and said tubular member is moveable through said housing so as to expose a variable length Page 6 of 15App. No. 16/195,262Re: Office Action mailed 11/27/2020 portion of the balloon from the sheath for inflation up to said maximum diameter, the sheath is configured to prevent any portion of the balloon remaining inside the sheath upon placement of the clamp in the clamped position and inflation of the balloon from inflating beyond the inner diameter of the sheath..    The combination of the recited features is the basis for allowability.

The subject matter of independent claim 18 not found or suggested is a method using a handle assembly, clamp, balloon with inflation up to a maximum diameter with tubular members extending through the clamp and balloon and a sheath fixed relative to the tubular members, the clamp engaging a portion of the tubular members to expose a portion of the balloon.  The combination of the recited features is the basis for allowability.

The closest prior art of record is U.S. Publication No. 2008/0140051, U.S. Publication No. 2009/0105686, U.S. Patent No. 6,071,287, U.S. Patent No. 6,884,257, U.S. Patent No. 6,270,489,  however these reference(s) do not disclose the device as claimed or described above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783